Appeal by defendants Reuben from three orders of the Supreme Court, Nassau County, two dated November 14, 1968 and one dated December 4, 1968. (1) Order of November 14, 1968, which denied the motion of defendants Reuben for a bill of particulars, reversed, on the law and the facts, without costs, and motion granted. The bill of particulars shall be served within 10 days after entry of the order hereon. If plaintiff is unable to furnish, or has no knowledge with respect to, a particular item, he shall so state. In such event, plaintiff shall furnish the particulars requested with respect to such item in a further bill of particulars to be served within two days after completion of the pretrial examinations directed in the order dated December 4, 1968; except that, if plaintiff is still unable to furnish such particulars at that time, he shall so state in such further bill of particulars. While we agree with the Special Term’s criticism of appellants’ lack of diligence in requesting a bill of particulars, we are nevertheless of the opinion that, on balance, and under all the facts and circumstances adduced, the interests of justice would best be served and it would be more in keeping with the provident exercise of discretion to require plaintiff to afford to appellants such enlightenment as they now seek and as plaintiff can furnish with respect to his claims. (2) Order of November 14, 1968, which denied the motion of defendants Reuben to (a) vacate plaintiff’s note of issue and statement of readiness and (b) strike the case from the calendar, affirmed, without costs. No opinion. The time of defendants Reuben to file a jury demand, if they he so advised, is hereby extended so as to permit same to be filed within 10 days after entry of the order hereon. (3) Order of December 4, 1968, affirmed, without costs. No opinion. Rabin, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.